DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks filed on 03/22/2021. Claims 2, 13-18 have been canceled. Claims 21-26 are new and therefore claims 1, 3-12 and 19-26 are pending for examination. A complete response to applicants remarks and a Notice of Allowability follows here below. 
Response to Arguments
Applicant’s newly submitted abstract has been accepted and will be entered herewith this Office Action. The objection to the abstract has been fully considered and the rejection has been withdrawn. 
Applicant’s arguments, see pages 10 and 11, filed 03/22/2021, with respect to prior art rejections have been fully considered and the rejections have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-12, 19-26 are allowed. These claims have been renumbered as 1-19.
Gupta et al. (US 20190332849 A1) discloses “In large data sets, there could be millions of images. Creating buckets greatly reduces the number of images to be compared (e.g., feature vectors to he compared), but the number of comparisons may still be large if a feature vector has to be compared to all the other feature vectors in the bucket. In order to accelerate the searches within the bucket, the feature vectors in the bucket 510 are hashed, so only a subset of feature vectors have to be checked for near duplicates. The hash is such that feature vectors that are close to each other will produce the same hash value, which means that to identify near duplicates, only the feature vectors in the bucket with the same hash value need to be searched. More details are provided below with reference to FIG. 7 regarding the process for finding near duplicates.”
Similarly, Holzschneider et al. (US 9122706 B1) discloses “In FIG. 5A, hash table 510 is used to organize feature descriptors associated with a set of training images, from which candidate images may be selected. Hash table 510 include a bucket array 512, where each bucket address is associated, via hash functions, with one or more segments of the feature space. Each bucket can then store references to features (e.g. features 514) that reside geometrically within the bucket-associated space segment. Each hash bucket can have an unlimited number of slots, and can contain an unlimited number of feature references. Hash buckets are associated with feature descriptors (and vector components thereof) based on a relationship between the feature descriptors, determined from the location of the feature vector component within the feature space, the hash address associated with the feature space segment, and the hash bucket associated with that address. In some cases, one or more hash functions are applied to the feature descriptor vector, and the output of the hash functions can be used to determine which addresses (and which hash buckets) the feature descriptor should be associated with.”
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“… acquiring an image to be searched;
extracting a multi-scale feature of the image to be searched;
determining a hash value of the image to be searched according to the multi-scale feature; and
obtaining original images similar to the image to be searched by comparing the multiscale feature of the image to be searched with a multi-scale feature of each original image corresponding to a hash bucket to which the hash value belongs; wherein the method further comprises:
extracting a scale-invariant feature of the image to be searched; and obtaining original images identical to the image to be searched by comparing the scale-invariant feature of the 
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140086492 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583.  The examiner can normally be reached on M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665